Citation Nr: 1532323	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  15-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for a right hip disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to May 1958, and from October 1961 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD is more disabling than the current 30 percent disability evaluation indicates. The most recent RO action on the claim, an October 2014 statement of the case (SOC), reported that the Veteran's Global Assessment of Functioning Score (GAF) was 61. It is noted that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996). While a GAF of score of 61 was reported by the RO in that SOC, VA outpatient treatment records through late 2014 report GAF scores to 45. In addition, a VA psychological evaluation was performed in January 2014, yet there is no indication that that evaluation with a reported GAF of 50 has been considered. These findings could be an indication that the Veteran's PTSD has worsened. In addition the record seems to show that he has been receiving ongoing psychological treatment for his PTSD. As a result, a VA compensation examination for rating purposes is required to determine the current extent of the Veteran's PTSD, along with obtaining any more recent records his PTSD treatment. 

Regarding an increased evaluation for a right hip disorder, the Board notes that the last VA medical examination for rating purposes for his right hip was in October 2011, approaching 4 years ago. At that time the Veteran reported daily right hip pain. Physical findings showed some limitation of motion of the right hip with pain on motion. Right hip bursitis and degenerative arthritis were diagnosed. Since then, in 2012 and 2013, private treatment records report the Veteran's complaints of constant and severe right hip pain requiring prescriptions of narcotic prescriptions and outpatient right hip injections. These more recent physical findings may reflect an increase in pathology of the right hip, necessitating a current VA medical examination to determine the current extent of the Veteran's right hip disability. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any recent treatment he has received for his PTSD and right hip disorders, and associate those records along with his VA outpatient treatment and hospitalizations records, from September 2014 to date, including those from the Joint Ambulatory Care Center, Pensacola, Florida. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected PTSD. The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If any examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Schedule a VA compensation examination to assess the severity of the Veteran's service-connected right hip disorder. 

The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the relevant history. All necessary diagnostic testing and evaluation should be performed.

In reporting the results of the range-of-motion testing, the examiner should identify any objective evidence of pain and the specific excursions of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use. The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, such as the extent this causes additional limitation of motion.

4. Then readjudicate the claims in light of any additional evidence. If the claims continue to be denied, send the Veteran and his representative another SSOC, and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

